IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                 December 7, 2009
                                No. 09-10221
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee

v.

SEAN FAUBION, also known as Shawn Faubion,

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:08-CR-147-5


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
      Sean Faubion appeals the 97-month sentence imposed following his guilty
plea conviction for maintaining drug involved premises, in violation of 21 U.S.C.
§ 856(a)(1). He first argues that the district court’s determination of the amount
of methamphetamine attributable to him for sentencing purposes was clearly
erroneous because it was not based on information having a sufficient indicia of
reliability.



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                      No. 09-10221

       We review the district court’s interpretation of the Sentencing Guidelines
de novo, and we review any factual determinations made in sentencing for clear
error. United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
There is no clear error if the district court’s finding is plausible in light of the
record as a whole. Id.
       In arriving at a drug quantity, the district court may rely upon
information provided by codefendants and other witnesses, provided the
information bears the minimum indicia of reliability. United States v. Gaytan,
74 F.3d 545, 558 (5th Cir. 1996); United States v. Shipley, 963 F.2d 56, 59 (5th
Cir. 1992).     The defendant bears the burden of demonstrating that the
information relied upon by the district court at sentencing is materially untrue.
United States v. Ramirez, 367 F.3d 274, 277 (5th Cir. 2004).
       Faubion was held accountable for 15 ounces or 425.25 grams of
methamphetamine.1 This amount was based on the statements of Faubion’s
roommate, Chris Wilganoski.           Wilganoski stated that he observed Joshua
Lohmann at Faubion’s residence on five separate occasions and that on each
occasion    Lohmann       was    in   possession    of   at   least   three    ounces    of
methamphetamine. Although Faubion presented testimony in an effort to rebut
the statements of Wilganoski, the district court heard the testimony and
determined that the testimony did not undermine the reliability of Wilganoski’s
statements or the drug quantity calculation. We will not disturb a district
court’s credibility determinations made at sentencing. See United States v.
Sotelo, 97 F.3d 782, 799 (5th Cir. 1996). The evidence relied on by the district
court had a sufficient indicia of reliability, and the district court’s factual finding


       1
         We do not consider whether the district court erred in including the 70.8 grams of
methamphetamine that Faubion allegedly sold to Wilganoski. Even if the amount is not
included in the drug quantity calculation, Faubion’s base offense level remains 30. See Drug
Quantity Table, U.S.S.G. § 2D1.1(c)(5) (providing for a base offense level of 30 where the
defendant is responsible for at least 350 grams but less than 500 grams of methamphetamine).


                                             2
                                  No. 09-10221

regarding the amount of drugs attributable to Faubion is plausible in light of the
record as a whole. See Cisneros-Gutierrez, 517 F.3d at 764; Gaytan, 74 F.3d at
558.
       Faubion also contends that the district court erred in denying his request
for a four-level reduction under U.S.S.G. § 2D1.8(a)(2) for not participating in
the drug offense beyond allowing the use of his home. The same de novo and
clear error standards of review described above apply to this ground of error.
See Cisneros-Gutierrez, 517 F.3d at 764.      Because Wilganoski’s statements
showed that Faubion did more than merely allow his residence to be used as a
drug house, the district court did not clearly err in denying a reduction under
§ 2D1.8(a)(2). See id.; § 2D1.8(a)(2), comment. (n.1). The judgment of the
district court is affirmed.
       AFFIRMED.




                                        3